Citation Nr: 1515840	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1978 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

By way of background, the Board notes that the Veteran's service connection claim for a low back disability was originally denied in a December 2008 rating decision.  The Veteran was properly notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).

In August 2011, the Veteran submitted an application to reopen the claim, and the RO reopened and denied the claim in April 2012.  Irrespective of the RO's actions during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim for service connection for a low back disability.  Accordingly, the issue has been restyled as one for which new and material evidence is required to reopen the claim, as noted on the first page of this decision.  

In the Veteran's March 2013 substantive appeal, he requested a Board hearing.  However, as he later withdrew his hearing request in a statement received in November 2014; appellate review may proceed. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The December 2008 rating decision denied the claim of entitlement to service connection for a low back disability; the Veteran was properly notified of the adverse outcome in a December 2008 letter and he did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the December 2008 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence has been received to reopen the service connection claim for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the service connection claim for a low back disability but does not reach adjudication on the merits.  Therefore, as the reopening of the claim is fully favorable to the Veteran and is the only issue decided herein, no discussion of VA's duties to notify and assist is necessary. 

New and Material Evidence - Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered and Additional Evidence

Regarding the Veteran's service connection claim for a low back disability, the evidence of record that was previously considered at the time of the December 2008 rating decision consisted solely of service treatment records.  The December 2008 rating decision denied the claim on the basis that a current disability was not shown.

Additional evidence presented since the December 2008 rating decision includes VA treatment records diagnosing chronic back pain, with a reported history of low back pain since the 1980's (see August 2008 primary care note), as well as a lumbar spine MRI report indicating a disc extrusion at L5-S1 (see November 2011 VA treatment note).  Also currently of record are private treatment reports from July 2011 diagnosing chronic back pain and a sprained back.  Given that these VA and private medical records have not been previously considered and relate to an unestablished fact necessary to prove the claim (namely, the existence of a current disability), the evidence is both new and material.  


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened and, to this extent only, the appeal is granted.


REMAND

VA's duty to assist the Veteran in the development of his claim includes affording him a VA examination when necessary.  In this case, while an internal administrative document from November 2012 indicated that the Veteran did not appear for his scheduled VA examination, there is no documentation in the claims file demonstrating that the Veteran was properly notified of his upcoming VA examination.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the United States Court of Appeals for Veterans Claims (Court) found that the presumption of regularity applied to VA.  However, the Federal Circuit recently struck down the Court's application of the presumption of regularity in a case where, as here, notification of an upcoming VA examination was not explicitly of record.  Kyhn v. Shinseki, 716 F.3d 572, 576 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)).  

While the March 2013 statement of the case mentions that the Veteran did not appear for his scheduled VA examination, there is no evidence demonstrating that the Veteran had actual notice of this examination or understood the potential significance of the examination findings on the adjudication of his claim.  Further, the Federal Circuit has held that notice under the Veterans Claims Assistance Act of 2000 (VCAA) cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions, statements of the case, or supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  This holding is applicable in the context of notifying a Veteran of an upcoming VA examination under VA's duty to assist, as in the instant case.  

Given that it is unclear from the record whether the Veteran was ever notified of his upcoming VA examination, the RO must reschedule the Veteran for the examination and must include a copy of the notification letter, sent to his last known address of record, in the claims file.  The letter should inform the Veteran of the upcoming appointment and advise him that failure to report for the scheduled examination may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2014). 

Then, after providing the Veteran the opportunity to report for a VA examination and after conducting any other development deemed appropriate, the RO should readjudicate the appeal.          

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant current VA treatment records dated from November 2012 to the present.

2.  Schedule the Veteran for a VA spine examination, and ensure that he has received proper notice of the date, time, and location of the examination.  The RO should also inform the Veteran that failure to report for a scheduled VA examination might have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2014).  Include documentation in the claims file of the notification letter sent to the Veteran's most current address of record, as well as any response received or any resulting notification that the letter was returned as undeliverable.  

The Veteran should be examined by an appropriate medical professional, and the entire claims file must be made available to, and be reviewed by, the examiner in conjunction with the examination.

All appropriate testing should be conducted and all findings reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed low back disability had its onset in service (November 1978 to July 1981) or is otherwise related to service.  In particular, the examiner should comment on the relationship, if any, between the in-service August 1979 records noting that the Veteran started having back pain while carrying a radio on his back during field duty with assessment of rule out pulled muscle and any current diagnosed low back disability.  An explanation should accompany any opinion expressed. 

3.  After conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


